           Case 1:20-cv-06192-JPC Document 12 Filed 10/09/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              10/08/2020
                                                                       :
LESHAWN DAWSON,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20-CV-6192 (JPC)
                  -v-                                                  :
                                                                       :     NOTICE OF
JOHN ELLIOTT, LLC,                                                     :   REASSIGNMENT
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        This case has been reassigned to the undersigned. All counsel must familiarize themselves

with the Court’s Individual Rules, which are available at https://www.nysd.uscourts.gov/hon-

john-p-cronan. Unless and until the Court orders otherwise, all prior orders, dates, and deadlines

shall remain in effect notwithstanding the case’s reassignment. The Initial Pretrial Conference

(“IPTC”) scheduled for October 19, 2020 at 11:00 a.m. shall take place as scheduled. In light of

the ongoing COVID-19 pandemic, the Court will conduct the IPTC by teleconference. At the

scheduled time, counsel for all parties should call (866) 434-5269, access code 9176261. Absent

leave of Court obtained by letter-motion filed before the conference, all pretrial conferences must

be attended by the attorney who will serve as principal trial counsel.

        In accordance with the Court’s Individual Rules and Practices for Civil Cases, requests for

extensions or adjournment may be made only by letter-motion filed on ECF and must be received

at least 48 hours (i.e., two business days) before the deadline or scheduled appearance, absent

compelling circumstances. The written submission must state (1) the original date(s) set for the

appearance or deadline(s) and the new date(s) requested; (2) the reason(s) for the request; (3) the

number of previous requests for adjournment or extension; (4) whether these previous requests
          Case 1:20-cv-06192-JPC Document 12 Filed 10/09/20 Page 2 of 2


were granted or denied; and (5) whether opposing counsel consents, and, if not, the reasons given

by opposing counsel for refusing to consent.

       It is further ORDERED that the parties shall submit a joint letter of no more than five pages

by October 15, 2020, addressing the following in separate paragraphs: (1) a brief description of

the case, including the factual and legal bases for the claim(s) and defense(s); (2) any contemplated

motions; (3) the basis for subject matter jurisdiction; and (4) the prospect for settlement. By that

date, the parties shall also submit to the Court a proposed case management plan and scheduling

order, a template of which is available at https://www.nysd.uscourts.gov/hon-john-p-cronan.

       SO ORDERED.

Dated: October 8, 2020                               __________________________________
       New York, New York                                     JOHN P. CRONAN
                                                            United States District Judge




                                                 2
